                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID W. CRITES, 78188,                          )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )          Case No. 18−cv–00615−JPG
                                                 )
WOOD RIVER POLICE DEPARTMENT,                    )
JOHN DOE 1,                                      )
JOHN DOE 2,                                      )
JOHN DOE 3,                                      )
JOHN DOE 4,                                      )
C. JOHNSON,                                      )
J. THOMAS,                                       )
J. HOEFERT,                                      )
and B. ROMBACH,                                  )
                                                 )
               Defendants.                       )

                                   ORDER DISMISSING CASE

GILBERT, District Judge:

       Plaintiff David Crites filed this action pursuant to 42 U.S.C. § 1983, for constitutional

deprivations that resulted from an allegedly illegal search, seizure, and assault in Wood River,

Illinois. (Doc. 1). The Complaint did not survive screening under 28 U.S.C. § 1915A and was

dismissed without prejudice on April 18, 2018. (Doc. 6). Plaintiff was granted leave to file a

First Amended Complaint on or before May 16, 2018. Id. However, he was warned that the

action would be dismissed with prejudice and that the dismissal would count as a “strike” under

28 U.S.C. § 1915(g), if he failed to file an amended complaint by the deadline. Id.

       Plaintiff filed a timely First Amended Complaint, but it was also dismissed without

prejudice at screening on September 6, 2018. (Docs. 9, 11). He was granted leave to file a

Second Amended Complaint on or before October 4, 2018, if he wished to pursue his claims in

this action. (Doc. 11, pp. 3-4).

                                                1
       Plaintiff missed the deadline. At least a week has passed since it expired. Plaintiff has

not requested an extension or filed a Second Amended Complaint.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall

be dismissed with prejudice for failure to comply with a Court Order (Doc. 11) and/or prosecute

his claims. See FED. R. CIV. P. 41(b). The dismissal counts as one of Plaintiff’s three allotted

“strikes” within the meaning of 28 U.S.C. § 1915(g).

                                           Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice, based on

Plaintiff’s failure to comply with the Court Order to file a Second Amended Complaint on or

before October 4, 2018 (Doc. 11) and Plaintiff’s failure to prosecute his claims. See FED. R. CIV.

P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d

466 (7th Cir. 1994). This dismissal counts as one of Plaintiff’s three allotted “strikes” within the

meaning of § 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court

within thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-

26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at

467. He must list each of the issues he intends to appeal in the notice of appeal and motion for

leave to appeal in forma pauperis. See FED. R. APP. P. 24(a)(1)(C). Moreover, if the appeal is



                                                 2
found to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 10/11/2018


                                                    s/J. Phil Gilbert
                                                    U.S. District Judge




                                                3
